Case 1:19-cv-00804-VEC Document 87 Filed 02/11/21 Page 1 of 4
                                                  USDC SDNY
                                                  DOCUMENT
                                                  ELECTRONICALLY FILED
                                                  DOC #:
                                                  DATE FILED: 
Case 1:19-cv-00804-VEC Document 87 Filed 02/11/21 Page 2 of 4




            



             



            
Case 1:19-cv-00804-VEC Document 87 Filed 02/11/21 Page 3 of 4
Case 1:19-cv-00804-VEC Document 87 Filed 02/11/21 Page 4 of 4




                                                       
